
	
		II
		110th CONGRESS
		2d Session
		S. 2541
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the provisions of the Protect America Act of
		  2007 for an additional 30 days.
	
	
		1.Extension of the Protect
			 America Act of 2007Subsection
			 (c) of section 6 of the Protect America Act of 2007 (Public Law 110–55; 121
			 Stat. 557; 50 U.S.C. 1803 note) is amended by striking 180 and
			 inserting 210.
		
